EXHIBIT 10.33

 

ROYALTY AGREEMENT

 

This Royalty Agreement (this "Agreement") is entered into effective as of
________, 2016 (the "Effective Date") by and between Caretta Therapeutics, Inc.
(the "Company"), and the individuals and or entities listed on the signature
page hereto (collectively referred to as the “Subscriber”).

 

WHEREAS, pursuant to that certain Subscription Agreement dated as of the date
hereof, it is contemplated that the Company will pay Subscriber a royalty based
on revenues of the Company as set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Royalty. The Company will pay the Subscribers, in the aggregate, a royalty
(the "Royalty" in the percentages set forth on Schedule A annexed hereto) equal
to Five (5%) percent of annual net revenues (if any) of the Company as set forth
herein. Net revenues is defined as gross revenues of the Company, minus:

 

(a) all license/royalty fees;

 

(b) trade, quantity and cash discounts allowed;

 

(c) discounts, refunds, rebates, chargebacks, retroactive price adjustments, and
any other allowances which effectively reduce the net selling price and are
appropriately deducted from sales under U.S. Generally Accepted Accounting
Principles;

 

(d) import, export, excise, and sales taxes plus custom duties;

 

(e) costs of insurance, packing and transportation from the place of manufacture
to the customer’s premises;

 

(f) in the case of products sold in combination with other products not subject
to a royalty or compensation hereunder, Net Sales shall be calculated by
multiplying Net Sales of the combination product by the fraction A/(A+B) where A
is the sales price of the product subject to such royalty when sold separately
and B is the total sales prices of the combination product;

 

(g) cost of marketing and advertising; and

 

(h) cost of manufacture/production.

 

2. Term. The Royalty shall commence for the year ended December 31, 2017, and
shall continue until the earlier of (i) the payment equal to the “Maximum
Royalty Amount” to each Subscriber as set forth on Schedule A, or (ii) the
payment of a Royalty (if any) to the Subscribers for the year ended December 31,
2020.

 

3. Payment Terms and Report. The Company will pay the foregoing Royalty payments
to the Subscribers within one hundred five (105) days after the end of each
fiscal year. The Company will provide each Subscriber with an annual report that
details the calculation of Royalty payments.

 

 1

 



 

4. Miscellaneous.

 

4.1 Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (a) upon receipt, when delivered
personally, (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), or (c) one (1) business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

To the Company:

 

Spotlight Innovation Inc. 

6750 Westown Parkway, Suite 200-226 

West Des Moines, Iowa 50266 

Attention: President  

Telephone: (515) 274-9087

 

If to the Subscriber, to its address and facsimile number set forth at the end
of this Agreement, or to such other address and/or facsimile number and/or to
the attention of such other person as specified by written notice given to the
Company five (5) business days prior to the effectiveness of such change.
Written confirmation of receipt (a) given by the recipient of such notice,
consent, waiver or other communication, (b) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission, or (c)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (a), (b) or (c) above, respectively.

 

4.2 Entire Agreement; Amendment; Waiver. This Agreement supersedes all other
prior oral or written agreements between the Subscriber, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Subscriber makes any representation,
warranty, covenant or undertaking with respect to such matters.

 

4.3 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

4.4 Governing Law; Jurisdiction; Waiver of Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Iowa, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Iowa or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of Iowa. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in Polk County, Iowa for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Each party hereby irrevocably waives any right it may
have, and agrees not to request, a jury trial for the adjudication of any
dispute hereunder or in connection with or arising out of this Agreement or any
transaction contemplated hereby.

 

 2

 



 

4.5 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

4.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Subscriber shall not assign its rights hereunder without the consent of the
Company, which consent shall not be unreasonably withheld.

 

4.7 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

4.8 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

4.9 Legal Effect. The Subscriber acknowledges that: (a) it has read this
Agreement and the exhibits hereto; and (b) it understands the terms and
consequences of this Agreement and is fully aware of its legal and binding
effect.

 

4.10 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

4.11 Independent Legal Advice. The parties hereto acknowledge that they have
each received independent legal advice with respect to the terms of this
Agreement and the transactions contemplated herein or have knowingly and
willingly elected not to do so

 

4.12 Counterparts. This Agreement may be executed in two or more counterparts
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

[Signatures on following page]

 



 3

 



 

WHEREAS, the parties have entered into this Royalty Agreement as of the date
hereof.

 

CARETTA THERAPEUTICS, INC.

 

By:_____________________

 

Name: __________________

 

Title: ___________________

 

SUBSCRIBER

 

By:_____________________

 

Name: __________________

 

Title: ___________________

 



 4

 



 

ANNEX A

 



Subscriber

Maximum Royalty Amount ($)



 

 



5

